IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SEMICO GLIN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0811

KURTIS KEITH GLIN,

      Appellee.

_____________________________/

Opinion filed May 22, 2015.

An appeal from an order of the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Semico Glin, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. See Doran v. Doran, 57 So. 3d 933 (Fla. 1st DCA 2011)

(dismissing appeal where order reserved jurisdiction over non-collateral issue of

child support). Cf. Dirienzo-Gluhareff v. Gluhareff, 865 So. 2d 7 (Fla. 1st DCA

2004) (affirming denial of post-dissolution motion to enforce temporary support

obligation because issue was waived upon entry of final judgment). This dismissal
is without prejudice to appellant timely seeking appeal once the temporary child

support issue has been resolved.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.




                                       2